DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the response to election/restriction filed 7/19/2021. Claims 1-12 and 14-20 are currently pending. The cancellation of claim 13 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Species 3, the embodiment of Fig. 30 in the reply filed on 7/19/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, the limitation “the pivot member is configured to be manufactured from a blank sheet of material that is subjected to a stamping and forming process” is indefinite because it is not clear how the pivot member can be “configured to be manufactured from a blank sheet of material” when it has already been manufactured. In order to further prosecution, the limitation has been interpreted to recite “the pivot member is manufactured from a blank sheet of material that has been subjected to a stamping and forming process.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen (US 2008/0067212 A1).
	Regarding claim 1, Wen discloses a powered fastener driver comprising: a magazine (5 – Fig. 4) in which fasteners of a first length (3 – Fig. 10) or fasteners of a second length (2 – Fig. 7) greater than the first length are receivable (see Figs. 9 and 12), the magazine including a shear block (unlabeled but depicted in Fig. 4 at the left end of 5) located at a first end of the magazine (the left end of 5 as depicted in Fig. 4), a loading portion (6 – Fig. 4) located at a second end of the magazine (the right end of 5 as depicted in Fig. 4) opposite the first end, and a feed channel (50, 60 – Fig. 4) extending lengthwise through the magazine between the shear block and the loading portion (see Fig. 4); wherein the loading portion of the magazine includes a first slot (50b, 60b – Figs. 3 and 5) and a second slot (50a, 60a – Figs. 3 and 5) that are each configured to receive fasteners of the corresponding first and second lengths for entry into the feed channel (see Figs. 9 and 12), and a feed channel access gate (4 – Fig. 2) configured to prevent fasteners of the first length from being loaded into the second slot (para. 0029, lines 26-37); wherein the feed channel access gate is configured as a pivot member pivotable about a pivot axis between a first, blocking position (Fig. 16c) blocking access to the second slot and a second, bypass position (Fig. 16a) permitting access to the second slot (para. 0029); and wherein a spring (the elastic piece, para. 0025, line 6) biases the feed channel access gate toward the blocking position (para. 0029, lines 9-13).



	Claim 2, the pivot member (4 – Fig. 2) includes a blocking tab (41 – Fig. 2) configured to obstruct a portion of the second slot (50a, 60a – Figs. 3 and 5) when the pivot member is in the blocking position (para. 0029, lines 26-37).

	Claim 3, the blocking tab (41 – Fig. 2) includes an inclined portion (411 – Fig. 2) inclined toward the second end of the magazine and configured to move the pivot member (4 – Fig. 2) further toward the blocking position when a fastener of the first length is loaded into the second slot (para. 0029, lines 4-26). Note that since the pivot member has an elastic piece, when a fastener of the first length is loaded into the second slot, the fastener of the first length is capable of pressing against the left side of 411 as depicted in Fig. 2 and moving the pivot member further toward the blocking position.

	Claim 4, the pivot member (4 – Fig. 2) includes a ramp (421 – Fig. 2) configured to engage a tip of the fasteners of the first length or a tip of the fasteners of the second length (para. 0029, lines 4-26).

	Claim 5, when a fastener of the first length is inserted into the first slot (50b, 60b – Figs. 3 and 5), the tip of the fastener of the first length engages the ramp (421 – Fig. 2) and moves the pivot member (4 – Fig. 2) to the bypass position (para. 0029, lines 16-26).

(50a, 60a – Figs. 3 and 5), the tip of the fastener of the second length engages the ramp (421 – Fig. 2) and moves the pivot member (4 – Fig. 2) to the bypass position (para. 0029, lines 4-15).

	Claim 7, when a fastener of the first length is inserted into the second slot (50, 60a – Figs. 3 and 5), the tip of the fastener of the first length does not engage the ramp (421 – Fig. 2) and the pivot member (4 – Fig. 2) remains in the blocking position (para. 0029, lines 26-37).

	Claim 8, the ramp (421 – Fig. 2) includes a first chamfer (at 421, see Fig. 2) included away from the second end of the magazine by a first chamfer angle (see Fig. 2).

	Claim 9, the blocking tab (41 – Fig. 2) includes a second chamfer (the chamfer located opposite 411 – Fig. 2) inclined toward the second end of the magazine by a second chamfer angle that is greater than the first chamfer angle (see Fig. 2); and wherein the second chamfer is configured to move the pivot member to the bypass position by engagement with the tip of one of the fasteners of the first length and the fasteners of the second length (tips of the fasteners of the first length and the second length are capable of engaging the chamfer and moving it to the bypass position, for example, when a fastener is being removed from the magazine).

	Claim 11, the pivot member (4 – Fig. 2) includes a pair of parallel pivot arms (at 43 – Fig. 2) spaced apart by a distance (as seen in Fig. 8), each pivot arm including a pivot aperture (the aperture at 43 – Fig. 2) of a diameter, wherein a ratio of the distance to the diameter is greater than 1.5 (see Figs. 2 and 8).

	Claim 12, the feed channel (50, 60 – Fig. 4) defines a feed direction along which the fasteners of the first and second length are inserted into the magazine, and the pivot axis is parallel to the feed direction (see Figs. 4 and 9).

	Claim 14, a powered fastener driver comprising: a magazine (5 – Fig. 4) in which fasteners of a first length (3 – Fig. 10) or fasteners of a second length (2 – Fig. 7) greater than the first length are receivable (see Figs. 9 and 12), the magazine including a shear block (unlabeled but depicted in Fig. 4 at the left end of 5) located at a first end of the magazine (the left end of 5 as depicted in Fig. 4), a loading portion (6 – Fig. 4) located at a second end of the magazine (the right end of 5 as depicted in Fig. 4) opposite the first end, and a feed channel (50, 60 – Fig. 4) extending lengthwise through the magazine between the shear block and the loading portion along a feed direction (see Fig. 4); wherein the loading portion of the magazine includes first (50b, 60b – Figs. 3 and 5) and second (50a, 60a – Figs. 3 and 5) slots that are each configured to receive fasteners of the corresponding first and second lengths for entry into the feed channel (see Figs. 9 and 12), and a feed channel access gate (4 – Fig. 2) configured to prevent fasteners of the first length from being loaded into the second slot corresponding to fasteners of the second length (para. 0029, lines 26-37); and wherein the feed channel access gate is configured as a pivot member pivotable about a pivot axis parallel to the feed direction (Fig. 16c) blocking access to the second slot and a second, bypass position (Fig. 16a) permitting access to the second slot (para. 0029).

	Claim 15, the magazine (5 – Fig. 4) includes a pusher (the unlabeled pusher depicted on 5 – Fig. 4) biased toward the shear block, and wherein when the fasteners of the first length or the fasteners of the second length are received in the magazine, the pusher is configured to urge the fasteners toward the shear block (although not expressly discussed in the written description, Fig. 4 depicts a pusher that is well known in the art and one of ordinary skill in the art would clearly understand that it functions as a typical pusher).

	Claim 17, that the pivot member (4 – Fig. 2) is manufactured from a blank sheet of material that has been subjected to a stamping and forming process. Note that this is a product-by-process limitation. Since the pivot member of Wen is capable of being manufactured from a blank sheet of material that has been subjected to a stamping and forming process, the pivot member of Wen anticipates claim 17.

	Claim 18, the pivot member (4 – Fig. 2) includes a blocking tab (41 – Fig. 2) that obstructs a portion of the second slot (50a, 60a – Figs. 3 and 5) when the pivot member is in the blocking position (para. 0029, lines 26-37), the blocking tab having an inclined portion (411 – Fig. 2) and a chamfer (the chamfer located opposite 411 – Fig. 2) located on opposite sides therefore; wherein the inclined portion is engageable with the fasteners of the first length to move the pivot member further toward the blocking position when the fasteners of the first (para. 0029, lines 4-26; , the fastener of the first length is capable of pressing against the left side of 411 as depicted in Fig. 2 and moving the pivot member further toward the blocking position); wherein the chamfer is engageable with the fasteners of the first length to move the pivot member toward the bypass position when the fasteners of the first length are removed from the first slot (see following note); and wherein the chamfer is engageable with the fasteners of the second length to move the pivot member toward the bypass position when the fasteners of the second length are removed from the second slot (see following note). Note that since the pivot member has an elastic piece, when a fastener of the first length or a fastener of a second length is removed from the magazine, it will slide against the chamfer and push the pivot member to the bypass position.

	Claim 19, the pivot member (4 – Fig. 2) includes a ramp (421 – Fig. 2) configured to engage a tip of the fasteners of the first length or a tip of the fasteners of the second length (para. 0029, lines 4-26).

	Claim 20, when a fastener of the first length is inserted into the first slot (50b, 60b – Figs. 3 and 5), the tip of the fastener of the first length engages the ramp (421 – Fig. 2) and moves the pivot member (4 – Fig. 2) to the bypass position (para. 0029, lines 16-26); and wherein when a fastener of the second length is inserted into the second slot (50a, 60a – Figs. 3 and 5), the tip of the fastener of the second length engages the ramp and moves the pivot member to the bypass position (para. 0029, lines 4-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (US 2008/0067212 A1) in view of Wang (US 6908021).
	Regarding claims 10 and 16, Wen discloses essentially all of the elements of the claimed invention in claims 1 and 14 respectively.
	However, Wen does not disclose that the pivot member is coupled to the magazine by a pin that defines the pivot axis.
	Wang teaches a pivot member (20 – Fig. 1) coupled to a magazine by a pin (212 – Fig. 1) that defines a pivot axis (coincident with the axis of 212 – Fig. 1). One of ordinary skill in the art, upon reading the teaching of Wang, would have recognized that Wang simply teaches an alternative manner of attaching a pivot member to a magazine when compared to Wen and thus that the pivot member of Wen could be attached in the manner as taught by Wang with no loss in functionality.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the manner of attaching the pivot member to the magazine of Wen such that the pivot member is attached to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/6/2021